Citation Nr: 1743845	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  11-22 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for membranous nephropathy.

2. Entitlement to an initial compensable rating for allergic rhinitis.

3. Entitlement to a rating in excess of 20 percent for a low back disability.

4. Entitlement to a rating in excess of 20 percent for a left shoulder disability.

5. Entitlement to a rating in excess of 10 percent for a left knee disability.

6. Entitlement to a rating in excess of 10 percent for a right knee disability.

7. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from October 1985 to November 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis Missouri, and August 2012 and September 2012 rating decisions of the VA RO in Atlanta, Georgia.  In January 2009, the St. Louis RO denied entitlement to a rating in excess of 20 percent for a low back disability, a rating in excess of 10 percent for a right knee disability, a rating in excess of 10 percent for a left knee disability, service connection for membranous nephropathy, and a TDIU.  In August 2012, the Atlanta RO granted service connection for allergic rhinitis and assigned a noncompensable rating, effective August 24, 2010.  In September 2012, the Atlanta RO increased the disability rating for the left shoulder disability to 10 percent, effective August 24, 2010.  Jurisdiction currently resides with the RO in Atlanta.  

In December 2016, during the pendency of the present appeal, the RO increased from 0 to 20 percent the disability rating for the left shoulder disability, effective August 24, 2010.  Because less than the maximum available benefit for a schedular rating was awarded, the claim remains before the Board.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35 (1993).

This matter has been previously remanded by the Board in August 2015. There has been substantial compliance with the Board's remand directives as to the issues decided herein.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders).

The Board notes that the record contains a June 2017 notice of disagreement for the issues of service connection for gastroesophageal reflux disease (GERD) and erectile dysfunction, but no Statement of the Case (SOC) has been issued.  A review of the record indicates that the RO is currently working on this appeal.  Therefore, the Board does not have jurisdiction over these issues at this time.

The Board also notes that the record contains a June 2017 notice of disagreement with the effective date of the RO's May 2017 award of a 20 percent rating for a left shoulder disability, but no SOC has been issued.  A review of the record indicates that the RO is currently working on this appeal.  Therefore, the Board does not have jurisdiction over this issue at this time.

The Veteran's most recent power-of-attorney, executed in January 2016, was in favor of Disabled American Veterans (DAV), and effectively revoked all prior representations.

The issues of entitlement to increased ratings for a left knee disability, a right knee disability, and a left shoulder disability, as well as entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's current membranous nephropathy was aggravated beyond its normal progression by the service-connected hypertension.

2. For the entire period on appeal, the Veteran's allergic rhinitis has not been productive of nasal polyps, greater than 50 percent obstruction of nasal passages on both sides, or complete obstruction on one side

3.  For the entire period on appeal, the Veteran's low back disability has not manifested in forward flexion less than 30 degrees, unfavorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes of disc disease having a total duration of at least four weeks but less than six weeks during the past 12 months.

4.  The weight of the evidence reflects that the Veteran is not diagnosed with neurologic impairment in the lower extremities (or bowel or bladder) associated with his service-connected low back disability.  


CONCLUSIONS OF LAW

1. The criteria for service connection for membranous nephropathy with kidney failure have been met.  38 U.S.C.A. §§ 1131, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).

2. The criteria for an initial compensable rating for allergic rhinitis have not been met. 38 U.S.C.A. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.97, Diagnostic Code (DC) 6522 (2016).

3. The criteria for a rating in excess of 20 percent for a low back disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.59, 4.71a, DC 5242 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

In this case, neither the Veteran nor his representative has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease incurred in service.  38 C.F.R. 
§ 3.303(d). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection is also warranted for disability proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease.  38 C.F.R. § 3.310(b).  Service connection based on aggravation caused by a service-connected disability is limited to situations when the baseline level of severity of the nonservice-connected disability is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  Id.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Service Connection for Membranous Nephropathy - Analysis

The Veteran is seeking service connection for membranous nephropathy, including as secondary to or aggravated by his service-connected hypertension.  The Veteran has been in receipt of service connection for hypertension since December 1998.

As an initial matter, the Board finds that the Veteran has a current diagnosis of membranous nephropathy.  See April 2006 private treatment record reflecting initial diagnosis in April 2005 following a kidney biopsy.

On the question of etiology, a consulting nephrologist in February 2006 VA treatment records stated that the Veteran's diagnosed membranous glomerulonephritis was likely idiopathic.  An idiopathic disease is one where the cause is unknown.  See Lantham v. Brown, 7 Vet. App. 359, 361 (1995); see also Allen v. Brown, 7 Vet. App. 439, 443 (1998) ("[D]efined in Dorland's Illustrated Medical Dictionary 815 (27th ed. 1988) as 'of the nature of an idiopathy [a morbid state of spontaneous origin; one neither sympathetic nor traumatic]; self-originated; of unknown causation.'").

With regard to the diagnosis of membranous nephropathy, an April 2006 private treatment record indicates that a "pretty fair workup failed to reveal any definitive underlying diagnosis."  

A May 2006 private treatment record indicates that the Veteran's membranous nephropathy was complicated by hypertension.  This opinion is does not include adequate rationale to support his negative nexus opinion; therefore, it has minimal probative value.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).   

The Veteran was afforded a VA examination in November 2006.  The VA examiner opined that the Veteran's membranous nephropathy was less likely as not caused by or a result of a service event, to include his service-connected hypertension.  The VA examiner noted that the membranous nephropathy started seven years after service and the Veteran's service-connected hypertension played no role in contracting membranous nephropathy.  This opinion does not include an adequate rationale to support his negative nexus opinion and does not address the question of aggravation; therefore, it has minimal probative value.  

A March 2007 private treatment record indicates that the Veteran's membranous nephropathy onset in April 2005 and he had a history of hypertension since about 1996.

The Veteran was afforded a VA examination in May 2008 and the VA examiner described the Veteran's membranous glomerulonephritis as idiopathic.

A May 2008 private opinion authored by the Veteran's treating physician stated that his membranous nephropathy is less likely to be caused by hypertension, and it in fact may be the other way around.  The physician stated that he probably had an idiopathic membranous nephropathy, but stated that he did not have the full documentation of the Veteran's blood work prior to his coming to see him at least a year prior.  This opinion also does not include a rationale to support his negative nexus opinion; therefore, it has minimal probative value.  

In June 2012 correspondence, Dr. E.F. opined that the Veteran's membranous nephropathy was likely complicated by his service-connected hypertension.  She further stated that the membranous nephropathy caused his renal failure.  She opined that while it is impossible to know for certain whether any exposure to contaminated water at Camp Lejeune contributed to his renal failure, there is a link between medications/chemicals causing membranous nephropathy, so the possibility exists.  This opinion as to a possible link between membranous nephropathy and exposure to contaminated water at Camp Lejeune is speculative and has no probative value.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (favorable evidence which does little more than suggest possibility of causation is insufficient to establish service connection).

In June 2014, Dr. E.F. stated that the Veteran was diagnosed with hypertension in 1998 and membranous nephropathy in 2005.  She stated that his membranous nephropathy led to progressive renal failure with eventual dialysis dependence a few years later.  She opined that his membranous nephropathy was "absolutely" not caused by his hypertension, but that his renal disease was aggravated by his hypertension.  She explained that it is well documented in nephrology literature that hypertension is a risk factor for progression of renal failure regardless of cause and current guidelines in nephrology are for tight control of blood pressure to help retard that progression.  She stated that renal disease often leads to hypertension, but the Veteran's hypertension preceded the diagnosis of renal disease, making if very unlikely that the renal failure caused his hypertension.  The Board finds this opinion to be highly probative, as it is based on a detailed and accurate medical history, and provides a detailed explanation to support the opinion.

In April 2014, the Veteran was afforded an additional VA examination to determine the nature and etiology of his membranous nephropathy.  The VA examiner opined that the Veteran's post-renal transplant for membranous nephropathy was not due to or aggravated by his hypertension.  He explained that medical literature indicated that hypertension is not an established cause of membranous nephropathy.  He stated that the medical evidence revealed that the Veteran's blood pressure elevations came after his signs of renal dysfunction.  He stated that the subsequent marked blood pressure elevations were most likely due to the membranous nephropathy and deteriorating kidney function, rather than the other way around.  He further noted that most cases of membranous nephropathy are idiopathic.  However, the VA examiner's opinion discounts that the Veteran has been in receipt of service connection for hypertension since 1998, many years prior to the diagnosis of membranous nephropathy in April 2005.  Thus, the Board finds that this opinion is inadequate because it is based upon an inaccurate medical and procedural history.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value).  

In September 2015, Dr. T.F., a nephrologist, stated that the chronology of the Veteran's diagnoses of hypertension and membranous nephropathy made it obvious that his hypertension predated his renal disease and not vice versa.  He stated that aside from diabetes mellitus, hypertension is the most common risk factor for progressive chronic kidney disease in this country.  In an October 2015 email, Dr. T.F. cited two medical studies that he asserted were evidence that hypertension is a risk factor for progression of chronic kidney disease.  The Board finds this opinion to be highly probative, as it is based on a detailed and accurate medical history, and provides a detailed explanation to support the opinion.

In April 2016, the Veteran was afforded an additional VA kidney examination.  The VA examiner opined that the Veteran's membranous nephropathy is at least as likely as not aggravated by the Veteran's service-connected hypertension.  She explained that "membranous nephropathy is the main cause of renal failure however medical literature does support worsening of renal disease by hypertension if blood pressure is not very well controlled."  She noted that the record indicates that the Veteran's blood pressure was inadequately controlled after the diagnosis of nephropathy and before dialysis was started.  The VA examiner gave a detailed medical history and noted that the Veteran has been in receipt of service-connection for hypertension since December 1, 1998.  The Board finds that this opinion is highly probative.  It is based on a detailed and accurate medical history, and provides an adequate explanation of the reasons and bases to support the opinion.  It, too, is highly probative.

A November 2016 private treatment record indicates a history of membranous nephropathy and hypertensive nephrosclerosis.  

On review, the Board finds that the preponderance of the evidence supports a finding that the Veteran's current membranous nephropathy, with kidney failure, was aggravated by his service-connected hypertension.  In weighing the conflicting medical opinions of record, the Board finds that the positive nexus opinions from Dr. E.F., Dr. T.F., and the April 2016 VA examiner are the most probative medical opinions of record, for the reasons detailed above.  For these reasons, the Board finds that the criteria for service connection for a membranous nephropathy with kidney failure have been met.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Given this favorable outcome, the Board need not address alternate theories of service connection.

Increased Ratings - Laws and Regulations

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.   See Francisco, 7 Vet. App. at 58; Hart, 21 Vet. App. at 505.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.




Increased Initial Rating Claim for Allergic Rhinitis - Analysis

The Veteran contends that his allergic rhinitis is manifested by symptomatology more nearly approximating a rating in excess of the current noncompensable (zero percent) rating assigned under 38 C.F.R. § 4.97, DC 6522 (allergic or vasomotor rhinitis).

Under DC 6522, allergic rhinitis warrants a 10 percent rating when there are no nasal polyps but there is greater than 50 percent obstruction of nasal passages on both sides or complete obstruction on one side.  A maximum rating of 30 percent is warranted when polyps are present.  38 C.F.R. § 4.97, DC 6522.

The Board finds that, upon review of all the evidence of record, the Veteran's rhinitis has not been manifested by nasal polyps or greater than 50 percent obstruction of nasal passages on both sides or complete obstruction on one side.

The Veteran's June 1997 Report of Medical History indicated that he had seasonal allergies and recurrent colds with a cough.

An August 2006 private treatment record diagnosed the Veteran with sinus congestion/hay fever and indicated that he complained of cough, swollen eyes, and dizziness over the last five days.  This was associated with some nasal congestion and runny nose.

A November 2006 private treatment record indicated that the Veteran had been experiencing some rhinitis with a cough with clear sinus discharge and headache around the sinus cavities or fainting.

The Veteran was afforded a VA examination in March 2011.  The VA examiner noted a history of sinusitis, with a history of three non-incapacitating episodes per year characterized by headache and purulent discharge.  His current rhinitis symptoms were excess nasal mucous and watery eyes.  His current sinus symptoms included frequent headaches and sinus pain.  He constantly had difficulty breathing when lying on his back.  There was no evidence of sinus disease on examination, with no signs of nasal obstruction or nasal polyps.  The VA examiner opined that the Veteran's allergic rhinitis had significant effects on his usual occupation, noting that he had to carry medications with him, could not take Benadryl because it caused drowsiness, and the Veteran worked in the woods frequently which caused his symptoms and required him to wear a mask.  

April 2011 sinus x-rays revealed no abnormalities.  An April 2011 private treatment note indicates that the Veteran had nasal drainage and rhinorrhea.  He had a lot of sneezing that occasionally occurred in paroxysms.  He had itching of the eyes and nose, and his eyes teared a lot.  There was generalized skin itching and possible occasional mild dyspnea.  The symptoms occurred throughout the year, with wintertime exacerbations.  He was unable to do his usual outdoor activities because of allergies.  

As reflected above, the Veteran's rhinitis is primarily productive excess nasal mucous and watery eyes.  It is not however productive of any nasal polyps or greater than 50 percent obstruction of nasal passages on both sides or complete obstruction on one side to warrant a compensable rating in this case.  Accordingly, the Board finds that a compensable initial rating for chronic allergic rhinitis is not warranted for any period on appeal under DC 6522.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).





Increased Rating Claim for a Low Back Disability - Analysis

The Veteran has been is in receipt of a 20 percent disability rating for his low back disability for the entire period on appeal.  He asserts that a higher rating is warranted.  
His low back disability is currently rated under 38 C.F.R. § 4.71a, DC 5242, applicable to degenerative arthritis of the spine.

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a.

A 20 percent rating is provided for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent disability rating is provided for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  

A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.71a.

Note (2) (See also Plate V) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  Note (4) instructs to round each range of motion measurement to the nearest five degrees.  Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Note (6) provides that DC 5242 for degenerative arthritis of the spine can also be rated under DC 5003.  Id.

Intervertebral disc disease (also referred to as IVDS/degenerative disc disease/DDD) can alternatively be rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula).  Under the IVDS Formula, a rating of 20 percent is warranted for incapacitating episodes with a total duration of at least two weeks but less than four weeks during the past 12 months.  A rating of 40 percent is warranted for incapacitating episodes with a total duration of at least four weeks but less than six weeks during the past 12 months.  A maximum rating of 60 percent is warranted for incapacitating episodes with a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, IVDS Formula.  For these purposes, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).

In evaluating disabilities of the musculoskeletal system, painful motion is an important factor of disability.  See 38 C.F.R. § 4.59.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  Id.  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Id.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  Id.; see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that section 4.59 applies to all forms of painful motion of joints, and not just to arthritis). 

Moreover, when evaluating disabilities of the musculoskeletal system, consideration must be given to functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  38 C.F.R. § 4.40.  Consideration must also be given to weakened movement, premature or excess fatigability and incoordination.  38 C.F.R. § 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the criteria discussed in sections 4.40 and 4.45 are not subsumed by the Diagnostic Codes applicable to the affected joint). 

The Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45. Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Turning to the relevant evidence, in May 2008, the Veteran stated that he constantly had to take pain pills and had to use a heating pad to sleep.  He stated that he experienced numbness and weakness in both legs and feet.    

The Veteran was afforded a VA spine examination in May 2008.  A history of erectile dysfunction, numbness, and paresthesias was noted, but the VA examiner stated that the etiology of these symptoms was unrelated to the low back disability.  The VA examiner also noted a history of fatigue, decreased motion, stiffness, weakness, spasms and pain when bending, lifting, and sitting for prolonged periods of time, all of which were related to the low back disability.  The pain was described as moderate, sharp, and constant.  It occurred daily and radiated to the back of both legs to the top of the feet.  The radiating pain was described as sharp, numbness, and tingling.  There were no reported flare-ups of the spinal condition.  There were no incapacitating episodes related to the low back disability or IVDS during the past 12 month period.  The Veteran was able to walk more than a quarter of a mile, but less than a mile.  There were no symptoms of spasm, atrophy, guarding or weakness, but there were symptoms of pain with motion and tenderness.  The tenderness was not severe enough to be responsible for abnormal gait or abnormal spinal contour.  The Veteran's posture and head position were normal, and his gait was antalgic.  There was evidence of lumbar flattening.  Detailed motor examination was normal, as was muscle tone.  The detailed sensory and detailed reflex examinations were both normal.  There was no evidence of ankylosis.  Thoracolumbar active and passive flexion was 90 degrees, with pain beginning at 70 degrees.  There was no additional loss of motion on repetitive use of the joint.  Extension was 30 degrees on passive and active motion, with pain beginning at 20 degrees and no additional loss of motion on repetitive use.  Bilateral lateral flexion was 30 degrees in passive and active ranges of motion, with pain beginning at 20 degrees and no additional loss of motion on repetitive use.  Bilateral lateral rotation was 30 degrees on both passive and active range of motion, with no pain on motion and no additional loss of motion on repetitive use.

In November 2011, the Veteran stated that he had numbness and weakness in his legs.  He also stated that he had swelling in his legs and feet that he attributed to his back disability.  He stated that standing for more than an hour caused his legs and feet to begin to get numb and start swelling.  He reported that doctors had told him that his lumbar degenerative disc disease caused the swelling and numbness in his legs and feet.

The Veteran was afforded a VA examination in March 2012.  The Veteran reported experiencing numbness and weakness in his legs.  He stated that when he stood up for 15 to 20 minutes, his lower extremities became numb, became swollen, and he often could not walk until the swelling went down.  He had to rest for an hour or two and take a pain pill so that the swelling would go down and he could walk again.  Forward flexion was 85 degrees, extension was 30 degrees, right and left lateral flexion were 30 degrees, and right and left lateral rotation were 30 degrees, with no objective evidence of painful motion for any range of motion.  There was no additional loss of range of motion upon repetitive-use testing.  Muscle strength testing was normal and there was no muscle atrophy.  Reflex examination of the lower extremities was normal, as was the sensory examination.  Straight leg raising tests were negative, bilaterally.  The Veteran was diagnosed with IVDS of the thoracolumbar spine, but he had not had any incapacitating episodes over the past 12 months due to IVDS.  The VA examiner noted that a June 2002 EMG report was normal and indicated that there was no evidence of right lumbosacral radiculopathy.  He noted that "numbness may be referred from back arthritic changes, but does not necessarily indicate nerve involvement [radiculopathy] unless there are objective clinical abnormalities in the appropriate dermatome."  He stated that there was no objective evidence of bilateral lower extremity radiculopathy or neuropathy during the examination.  The VA examiner also opined that the back condition did not impact the Veteran's ability to work.  

In a May 2012 letter, the Veteran's treating private nephrologist, Dr. E.F., stated that the Veteran's low back disability had resulted in lower extremity neuropathy and, at times, weakness.

The Veteran was afforded a VA examination in April 2014.  He reported having numbness in his feet for the last four or five years.  It was worse during/after severe swelling, but had decreased/resolved since his kidney transplant.  However, there was still some paresthesia.  He stated that he had flare-ups of his back disability that felt like someone punching him on both sides of his lumbar region.  Flexion was 80 degrees, extension was 25 degrees, bilateral lateral flexion was 30 degrees, and bilateral lateral rotation was 30 degrees, all with no objective evidence of painful motion.  There was no additional loss of range of motion after repetitive use testing.  However, there was less movement than normal and pain on movement after repetitive use testing.  Muscle strength testing was normal, as was the sensory examination.  The Veteran's deep tendon reflexes were hypoactive in the right knee and bilateral ankles, but normal for the left knee.  The straight leg raising test was normal, bilaterally.  The VA examiner stated that he had no radicular pain or any other signs or symptoms due to radiculopathy.  There was no ankylosis of the spine, and no other neurologic abnormalities related to the back disability.  The VA examiner opined that the Veteran's back disability affected his ability to work as he had increased pain with prolonged sitting, standing, and straining.  The VA examiner further opined that the Veteran's symmetric lower extremity paresthesia/dysesthesias were most likely related to his membranous nephropathy, as this is an established cause for these symptoms.

The Veteran was afforded a VA examination in April 2016.  The Veteran stated that he had daily low back pain with no flare-ups.  He also stated that he had no radiation, bowel issues, or bladder, issues.  The VA examiner stated that there was nothing to suggest any neurological dysfunction related to the back disability.  On examination, flexion was 75 degrees, extension was 30 degrees, right and left lateral flexion were 30 degrees, and right and left lateral rotation were 30 degrees.  No pain was noted on examination.  There was no evidence of pain with weight bearing.  There was no additional loss of function or range of motion after three repetitions.  Muscle strength testing was normal and there was no muscle atrophy.  Reflex examination and sensory examination were both normal and straight leg raising tests were negative bilaterally.  The Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  There was no ankylosis of the spine.  The Veteran reported using a back brace for support while doing household chores.  

In October 2016, the Veteran stated that he could not bend over and touch his toes.  He stated that he could not stand for more than 30 minutes before his legs became numb from his lumbar spine disability.  

Based on the above, the lay and medical evidence of record establishes that a rating in excess of 20 percent for a low back disability is not warranted, for the entire period on appeal.  38 C.F.R. §§ 4.3, 4.7.  

Initially, the Board notes that DC 5003 provides a maximum rating of 20 percent; and as such, it does not allow for a higher rating in this case.  

A higher rating under DC 5242 is not warranted.  The above-noted medical evidence reflects no worse than flexion to 70 degrees; such finding alone warrants only a 10 percent rating under the General Rating Formula.  The currently assigned 20 percent rating not only contemplates the Veteran's limitation of flexion, but also the additional functional impairment that he experiences ((i.e., increased pain with prolonged sitting, standing, and straining.; use of a back brace to do household chores).  Thus even considering the evidence of additional functional impairment upon repetitive use or during a flare-up, forward flexion of the thoracolumbar spine to 30 degrees is not nearly approximated.  Moreover, there is entirely no evidence of ankylosis of the entire thoracolumbar spine.   For these reasons, the criteria to establish a rating higher than 20 percent under DC 5242 have not been met or approximated.
A higher rating is also not warranted based on incapacitating episodes of IVDS.  Although the March 2012 VA examiner diagnosed IVDS, he also noted that the Veteran had not had any episodes in the prior year.  The remaining lay and medical evidence does not reflect evidence of any incapacitating episodes of disc disease, let alone, episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  Accordingly a rating higher than 20 percent is not warranted under DC 5243. 

The Board must consider the potential application of various other provisions of the regulations concerning VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath, 1 Vet. App. at 595.  The Veteran in this case has reported symptoms of radicular pain, numbness, and paresthesias of the bilateral lower extremities, which he attributes to the service-connected low back disability.  The Veteran is certainly competent to report experiencing these observable symptoms.  He is not however competent to opine on the etiology of his neurological symptoms because such conclusion require specific, highly specialized, medical knowledge and training regarding some unseen and complex processes and knowledge of the various risk factors and causes of lumbar radiculopathy.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (holding that ACL is too medically complex for lay diagnosis based on symptoms).  Therefore, the Veteran's lay opinion as to the etiology of his radicular pain, numbness, and paresthesias of the bilateral lower extremities are not competent and as such of no probative value.

The Board finds that the preponderance of the medical evidence indicates that the Veteran does not have neurologic impairment associated with his service-connected low back disability.  

In terms of objective evidence, the Board recognizes the May 2012 opinion from Dr. E.F to the effect that the Veteran had lower extremity neuropathy due to his low back disability.  To the contrary, the April 2014 and April 2016 VA examiners indicated that the Veteran did not have any radicular pain or any other signs or symptoms due to lumbar radiculopathy.  The Board finds highly probative the April  2014 VA examiner's determination that the Veteran's foot numbness had decreased/resolved since his kidney transplant, particularly when considered alongside the March 2012 VA examiner's opinion that the numbness may be referred from the back but did not necessarily indicate radiculopathy without objective clinical abnormalities in the appropriate dermatome.  Also highly probative is the fact that there is no objective evidence of radiculopathy or radicular symptoms upon repeated examinations and testing.  The Board finds that the May 2012 private opinion is outweighed by the remaining objective evidence of record.  Dr. E.F. did not provide any rationale for her opinion and did not cite to any medical findings supportive of lumbar radiculopathy.  For these reasons, the Board concludes that the evidence does not demonstrate that the Veteran has neurologic impairment in the lower extremities due to his service connected disability.   .  

Further, the evidence does not indicate that there are any other potential neurological manifestations of the Veteran's low back disability, such as impairment of the bowel or bladder.  A separate rating for associated neurologic impairment is not warranted.

For these reasons, the Board finds the preponderance of evidence supports a finding that a rating in excess of 20 percent for a low back disability is not warranted, for the entire period on appeal.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7, 4.71a.

ORDER

Service connection for membranous nephropathy is granted.

An initial compensable rating for rhinitis is denied.

For the entire period on appeal, a rating in excess of 20 percent for a low back disability is denied.

REMAND

Further development is necessary prior to analyzing the merits of the remaining claims.

New VA examinations are necessary to determine the current severity of the Veteran's service-connected bilateral knee and left shoulder disabilities.  The Veteran was afforded VA examinations in May 2008, September 2012, and April 2016 to determine the nature and severity of his service-connected left shoulder and bilateral knee disabilities., but the Board finds that these examination inadequate to decide the claims.  In this regard, none of the reports include joint testing results for pain on both active and passive motion.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  In addition, the September 2012 VA shoulder examination report does not include information about the range of the opposite undamaged shoulder.  Finally, in October 2016, the Veteran challenged the adequacy of the April 2016 VA examination, stating that the VA examination did not accurately reflect the severity of his bilateral knee disability.  He stated that he needed surgery for both knees.  On its face, the October 2016 VA examination report does not reflect that the Veteran's knees were not adequately assessed; however, as discussed above, a new examination is needed for other reasons.

Finally, the Board finds that it must defer consideration of the issue of entitlement to a TDIU, as it is inextricably intertwined with the issues of entitlement to increased ratings for the bilateral knee and left shoulder disabilities.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (Where the facts underlying separately claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together); see also Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are inextricably intertwined if one claim could have significant impact on the other).  

Accordingly, the case is REMANDED for the following action:

1. Implement the Board's grant of service connection for membranous nephropathy with kidney failure. 
2. Obtain any relevant VA treatment records since December 2016.

3. Schedule the Veteran for a VA examination to determine the nature and severity of his left shoulder disability.  The entire claims file, including a copy of the Remand, should be made available to, and be reviewed by, the VA examiner.  All appropriate tests, studies, and consultation should be accomplished and all clinical findings should be reported in detail.

It is imperative that the examiner test the range of motion in active motion, passive motion, weight-bearing, and non weight-bearing of the affected joint and the opposite joint.  The examiner should specifically describe the point at which pain begins during range of motion testing and any additional functional limitations due to pain.

The examiner should also thoroughly describe any reported functional limitation during flare-ups, to include the portrayal of any functional limitation in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups, to the extent possible.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.
A thorough explanation must be provided for all opinions rendered.  

4. Schedule the Veteran for a VA examination to determine the nature and severity of his bilateral knee disability.  The entire claims file, including a copy of the Remand, should be made available to, and be reviewed by, the VA examiner.  All appropriate tests, studies, and consultation should be accomplished and all clinical findings should be reported in detail.

It is imperative that the examiner test the range of bilateral knee motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  The examiner should specifically describe the point at which pain begins during range of motion testing and any additional functional limitations due to pain.

The examiner should also thoroughly describe any reported functional limitation during flare-ups, to include the portrayal of any functional limitation in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups, to the extent possible.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

A thorough explanation must be provided for all opinions rendered.  .

5. After completion of the above and compliance with the requested action has been ensured, adjudicate the increased rating claims for left shoulder and bilateral knee disabilities, as well as the TDIU claim on appeal.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


